The several questions asked the witness Hyde, touching the letter found by the officers near the barrels of whisky discovered on the river bank where the defendant's horse was hitched, were merely preliminary to offering the letter as evidence, and in no way affected the guilt or innocence of the defendant, and the court ruled in defendant's favor as to the admissibility of the letter, holding that the letter was not admissible. We have examined the other rulings of the court on questions of evidence, and find nothing that would warrant a reversal of the case or requires discussion.
It was a question for the jury, under the evidence, whether the defendant sold or otherwise disposed of liquor to Lingo out of the barrels of liquor that had been opened, and if he did, he would be guilty, whether he owned the liquor or not. This justifies the refusal of charge 1. Charge 2 is argumentative, and was properly refused. Charge 3 was invasive of the province of the jury. Charge 5 pretermits a consideration by the jury of all the evidence, and was properly refused.
  We find no error in the record, and the judgment is affirmed. Affirmed.